Citation Nr: 1424255	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  12-10 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for hypertension with renal insufficiency. 

2.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1964, and from December 1964 to August 1985.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to a total disability rating based on TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In September 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the issues of entitlement to an increased rating for hypertension with renal insufficiency, bilateral hearing loss, and diabetes mellitus type II.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issues of entitlement to an increased rating for hypertension with renal insufficiency, bilateral hearing loss, and diabetes mellitus type II, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 2013, the Veteran's representative submitted a statement that reported the Veteran wanted to withdraw his claims on appeal for an increase rating for hypertension with renal insufficiency, bilateral hearing loss, and diabetes mellitus type II.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204(c) (2013).

As a result of the Veteran's withdraw of his appeal for an increased rating for hypertension with renal insufficiency, bilateral hearing loss, and diabetes mellitus type II.  No allegation of error of fact or law remains before the Board for consideration as to this issue. Therefore, the Board finds that the Veteran has withdrawn the claims for an increased rating for hypertension with renal insufficiency, bilateral hearing loss, and diabetes mellitus type II, on appeal.  Therefore, the Board does not have jurisdiction to review an appeal as to those issues, and they are dismissed.


ORDER

Entitlement to a rating in excess of 60 percent for hypertension with renal insufficiency is dismissed.

Entitlement to a rating in excess of 40 percent for bilateral hearing loss is dismissed.

Entitlement to a rating in excess of 20 percent for diabetes mellitus type II is dismissed.

REMAND

VA is not required by statute, regulation, or policy, to obtain a medical opinion addressing the combined effects of all service-connected disabilities on a veteran's ability to work.  See Floore v. Shinseki, No. 12-2017 (U.S. Vet. App. November 5, 2013).   However, VA may not reject a claim for TDIU without producing evidence, as distinguished from mere conjecture, that the veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995).  VA has a duty to supplement the record where necessary.

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  Service connection is in effect for hypertension with chronic renal insufficiency, rated 60 percent; coronary artery disease, rated 60 percent, bilateral hearing loss, rated 40 percent; and diabetes mellitus type II, rated 20 percent.  His combined rating for compensation is 90 percent.  Thus, the Veteran's disabilities satisfy the criteria of 38 C.F.R. § 4.16(a) (2013).  

As to the remaining question of whether the Veteran's service-connected disabilities render him unemployable, a September 2010 VA physician opinion reported that the Veteran was rated 60 percent for hypertension with renal insufficiency, 40 percent for bilateral hearing loss, and 20 percent for diabetes mellitus type II, and therefore was not a good candidate for employment.  The VA physician also reported that the Veteran could not do strenuous activities but could be employed at a desk job.  However, in reports dated in January and September 2012, a VA examiner explicitly determined that his hypertension and diabetes disabilities did not prevent employment.  Reference was made to the Veteran having been retired since 1985 and performing yard work on his 2.5 acre property.

The Veteran has specifically alleged that the effects of his service-connected hypertension, coronary artery disease, diabetes mellitus, and bilateral hearing loss combine to render him unemployable.  He essentially argues that his heart disabilities prevent physical employment and that his hearing loss hinders sedentary work.  The Board therefore finds that a VA examination and medical opinion must be obtained addressing the cumulative effect of the Veteran's service-connected disabilities on his ability to work.  Floore, supra (the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, so that any additional evidence pertinent to the claims remaining on appeal that is not currently of record can be obtained.  With regard to the claim for a TDIU, the letter should explain what evidence is the Veteran's responsibility to submit, what evidence VA will seek to obtain, and to specifically include notice of the requirements for establishing a TDIU under 38 C.F.R. § 4.16 (2013) .

2.  Thereafter, schedule the Veteran for a VA examination to ascertain the cumulative impact of his service-connected disabilities.  The examiner must review the claim file and must note that review in the examination report.  The rationale for all opinions should be explained.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type of employment the Veteran would be capable of performing with his current service-connected disabilities, considering his current skills and educational background.  The examiner should also state what accommodations would be necessary due to the service-connected disabilities. 

3.  Then, readjudicate the claim, to include entitlement to a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


